DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Amendment filed July 11, 2022 has been entered. Claims 24-36 are pending. No claims amendments have been made. Claims 34-36 are new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Toledo (US 2007/0059423 A1; March 15, 2007) in view of Lynn (US Patent No. 4,225,628; Sep. 30, 1980).
Regarding claims 24-25, 31 and 33-36, Toledo discloses a meat treatment composition and method of treating meat to reduce moisture loss during refrigeration and cooking by applying the treatment composition to the surface of the raw meat product or injecting into the raw meat ([0013], See Examples [0049]-[0051]).
Toledo discloses that the meat treatment composition is an aqueous slurry (e.g. comprising water) ([0039], See Examples) comprising one or more acetic acid salts in the form of neutralized vinegar (e.g. buffered vinegar) and a citrus material in the form of neutralized lemon juice ([0011], [0023]-[0224]).
While Toledo discloses using lemon juice, which is a known citrus material, Toledo is silent with respect to the citrus material being citrus flour having a water holding capacity of at least 3g water/gram and comprising shear-disrupted parenchymal citrus fruit cell wall material. 
Lynn discloses a citrus fiber additive product that is in the form of citrus flour that is further added to meat products to reduce the loss of water and fat during cooking, thus preserving the flavor and texture of the original product (col 2 lines 15-30; col 3 lines 40-50; col 8 lines 1-15). Lynn discloses that the citrus flour is made from citrus waste including the peel, most of the pulp, membranes and seeds resulting from juice extraction, which are further subjected to oil removal, chopping, and neutralization (col 3 lines 1-10). As Lynn discloses that the citrus flour is made of processed peel, most of the pulp, membranes and seeds, Lynn is considered to teach citrus flour comprising shear-disrupted parenchymal citrus fruit cell wall material as claimed. 
It would have been obvious to one of ordinary skill in the art to have the meat treatment composition of Toledo further comprise citrus flour as taught by Lynn. Lynn discloses that the citrus flour reduces the loss of water and fat to preserve the flavor and texture of the original product, which is the same concept of Toledo, to improve flavor and safety of marinated meat. 
The examiner notes that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, as both Toledo and Lynn disclose compositions useful for the same purpose (e.g. treating and preserving meat), it would have been obvious to one of ordinary skill in the art to combine the two to form a third composition comprising citrus flour and acetic acid salt that is used for the very same purpose. 
With respect to the water holding capacity of the citrus flour, as Lynn discloses citrus flour, which is the same as applicant, the citrus flour in Lynn is considered to have the same water holding capacity as claimed. 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. 
Further, the examiner notes that the water holding capacity would be dependent on the starting material (e.g. the type of citrus) used as well as the particle size of the flour (e.g. a larger surface area will affect water holding capacity). One of ordinary skill in the art could easily vary the starting material and processing conditions through which the citrus flour is made (e.g. a longer grinding time will result in a smaller particle having a smaller surface area to hold water) by routine experimentation, which is well understood, routine and conventional in the art, to result in a citrus flour having a desired water holding capacity. 
With respect to the ratio of acetic acid salt to citrus flour, Toledo teaches that the ratio of acetic acid salt to citrus material is from 1:1 to 1:6 ([0011] and [0039]-[0041]), thus overlapping the claimed ratio of 1:1 to 5:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to one of ordinary skill in the art to include the citrus flour of Lynn in Toledo in a similar amount as the citrus material described in Toledo as Toledo discloses that such amount is effective in preserving the flavor of a meat product and therefore would predictably yield similar results in preserving the flavor of the meat product in Toledo.
With respect to the acetic acid salt and citrus flour making up at least 80% of the dry solids present in the slurry, as stated above, Toledo teaches that the ratio of acetic acid salt to citrus material in the slurry is from 1:1 to 1:6 ([0011] and [0039]-[0041]). Toledo further teaches that the amount of acetic acid salt in the aqueous slurry can range from 0.10 to 0.56% depending on the concentration of active component in the vinegar mix, and the amount of citrus component (which would be citrus flour as described above, Toledo in view of Lynn) in the aqueous slurry can range from 0.6 to 1.8% depending on the concentration of active component in the lemon mix ([0040]).
Toledo discloses that the selection of the actual concentration is based on flavor impact, cost and degree of protection against microbiological activity required by the specific applications ([0042]). Therefore, it would have been obvious to vary the amount of each component to result in a desired concentration of acetic acid salt and citrus flour depending on the desired flavor impact and protection against microbiological activity as taught by Toledo.
As Toledo in view of Lynn disclose similar amounts of acetic acid salt and citrus flour in the aqueous slurry as claimed, it would have been obvious to vary the amounts to result in the acetic acid salt and citrus flour making up at least 80% of the dry solids present in the slurry. This is merely routine experimentation that is well understood and conventional in the art. The prior art clearly recognizes the advantages of using acetic acid salt and citrus flour in meat marinades and therefore it is well within the ordinary skill in the art to vary the amounts, based upon what is taught by Toledo as stated above, to result in a desired concertation of acetic acid salt and citrus flour to achieve desired results in marinating a meat product. 
The examiner notes that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Therefore, absent a showing of criticality, the claimed amounts are merely obvious variants over the prior art. 
Regarding claim 26, Toledo further teaches that aqueous slurry was applied to a raw meat product in an amount of 14.5% ([0049]), falling within the claimed range of 10-50% based upon the claimed ratio of 1/10 to 1/2.
Regarding claim 27, Toledo further teaches cooking the meat, refrigerating the meat, and packaging the meat into plastic bags ([0050]). 
Regarding claims 28-29, Toledo teaches that the raw meat can be whole chicken (e.g. whole muscle meat) and further teaches a meat product made by the method of claim 24 ([0049]-[0051]).
Regarding claim 30, as stated above, Toledo in view of Lynn further teach that the ratio of acetic acid salt to citrus flour is from 1:1 to 1:6 ([0011] and [0040]), while the instant claim requires a range of 1.5:1 to 3:1. 
Toledo, however, discloses that the selection of the actual concentration is based on flavor impact, cost and degree of protection against microbiological activity required by the specific applications ([0042]). Therefore, it would have been obvious to vary the amount of each component to result in a desired ratio depending on the desired flavor impact and protection against microbiological activity as taught by Toledo.
The examiner notes that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Therefore, absent a showing of criticality, the claimed ratio is merely an obvious variant over the prior art. 
Regarding claim 32, with respect to the acetic acid salt and citrus flour making up at least 90% of the dry solids present in the slurry, as stated above, Toledo teaches that the ratio of acetic acid salt to citrus material in the slurry is from 1:1 to 1:6 ([0011] and [0039]-[0041]). Toledo further teaches that the amount of acetic acid salt in the aqueous slurry can range from 0.10 to 0.56% depending on the concentration of active component in the vinegar mix, and the amount of citrus component (which would be citrus flour as described above, Toledo in view of Lynn) in the aqueous slurry can range from 0.6 to 1.8% depending on the concentration of active component in the lemon mix ([0040]), which overlaps the claimed ranges in claim 25.
Toledo discloses that the selection of the actual concentration is based on flavor impact, cost and degree of protection against microbiological activity required by the specific applications ([0042]). Therefore, it would have been obvious to vary the amount of each component to result in a desired concentration of acetic acid salt and citrus flour depending on the desired flavor impact and protection against microbiological activity as taught by Toledo.
As Toledo in view of Lynn disclose similar amounts of acetic acid salt and citrus flour in the aqueous slurry as claimed, it would have been obvious to vary the amounts to result in the acetic acid salt and citrus flour making up at least 80% of the dry solids present in the slurry. This is merely routine experimentation that is well understood and conventional in the art. The prior art clearly recognizes the advantages of using acetic acid salt and citrus flour in meat marinades and therefore it is well within the ordinary skill in the art to vary the amounts, based upon what is taught by Toledo as stated above, to result in a desired concertation of acetic acid salt and citrus flour to achieve desired results in marinating a meat product. 
The examiner notes that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Therefore, absent a showing of criticality, the claimed amounts are merely obvious variants over the prior art. 




Response to Arguments

Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 4-5 that it would not have been obvious to substitute the lemon juice of Toledo with the citrus flour of Lynn as Lynn fails to teach the use of citrus flour in anything other than ground meat or in a marinating process similar as claimed, wherein a slurry is used for surface treatment and/or injection. 
Applicant continues to argue that lemon juice and citrus flour are completely different components and therefore they are not interchangeable. Applicant stated that because they are not changeable, it would have not been obvious to use citrus flour in a similar amount as taught by Toledo. 
Applicant has further provided data to show that citrus flour outperforms lemon juice when assessed for water activity, pH and yield (comparing Example 2.1 with comparative Example 2.2). Applicant further states that the results are even more pronounced with increasing amounts of acetic acid and state that citrus flour over lemon juice enhances preservation from microbial outgrowth. 
The examiner agrees that citrus flour and lemon juice are different, however, both are citrus products. Citrus flour is known in the art for treating meat and therefore is obvious to use in the composition of Toledo. One of ordinary skill in the art would look to the acetic acid/lemon juice ratio in Toledo as a starting point for determining the amount of citrus flour to use in combination with acetic acid. The examiner amount of citrus flour is merely routine experimentation. 
Further, a good comparison to show the difference between citrus flour and lemon juice would be comparing Examples 1.3 and 2.2 provided by applicant. These examples highlight the difference between citrus flour and lemon juice while keeping acetic acid salt at the same concentration. Further, Example 1.3, which is for citrus flour, shows a higher water activity than Example 2.2. Example 2.2. appears to have a closer water activity to the examples that are representative of the claimed invention. Therefore, applicant’s argument that citrus flour outperforms lemon juice when assessed for water activity is not found persuasive. 
Further, the data provided by applicant only uses at most 5 wt% acetic acid salt and 5 wt% citrus flour, when the claim includes amounts from 0.25 to 10% of citrus flour and from 1 to 10% of acetic acid salt. Are the results provided by applicant the same across the claimed ranges and claimed ratio?
Additionally, the rejection adds citrus flour to the composition of Toledo. The examiner merely looks to Toledo to suggest a starting range of how much citrus flour to add to treat meat as the prior art clearly recognizes the utility of using citrus flour in a composition for treating meat.  
As stated above, Toledo teaches that the ratio of acetic acid salt to citrus material is from 1:1 to 1:6 ([0011] and [0039]-[0041]), thus overlapping the claimed ratio of 1:1 to 5:1. It would have been obvious to one of ordinary skill in the art to include the citrus flour of Lynn in Toledo in a similar amount as the citrus material described in Toledo as Toledo discloses that such amount is effective in preserving the flavor of a meat product and therefore would predictably yield similar results in preserving the flavor of the meat product in Toledo. Applicant has only show data for the high end of the ratio taught by Toledo. 
Toledo further discloses that the selection of the actual concentration is based on flavor impact, cost and degree of protection against microbiological activity required by the specific applications ([0042]). Therefore, it would have been obvious to vary the amount of each component to result in a desired concentration of acetic acid salt and citrus flour depending on the desired flavor impact and protection against microbiological activity as taught by Toledo.
As Toledo in view of Lynn disclose similar components in the aqueous slurry as claimed, it would have been obvious to vary the amounts to result in a desired acetic acid salt and citrus flour concentration in the slurry. This is merely routine experimentation that is well understood and conventional in the art. The prior art clearly recognizes the advantages of using acetic acid salt and citrus flour in meat marinades and therefore it is well within the ordinary skill in the art to vary the amounts, based upon what is taught by Toledo as stated above, to result in a desired concertation of acetic acid salt and citrus flour to achieve desired results in marinating a meat product. 
The examiner notes that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
For the reasons stated above, the 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Primary Examiner, Art Unit 1791